Case 4:14-cv-00298 Document 315 Filed on 06/08/21 in TXSD Page 1 of 10
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   June 08, 2021
                                                                Nathan Ochsner, Clerk
Case 4:14-cv-00298 Document 315 Filed on 06/08/21 in TXSD Page 2 of 10
Case 4:14-cv-00298 Document 315 Filed on 06/08/21 in TXSD Page 3 of 10
Case 4:14-cv-00298 Document 315 Filed on 06/08/21 in TXSD Page 4 of 10
Case 4:14-cv-00298 Document 315 Filed on 06/08/21 in TXSD Page 5 of 10
Case 4:14-cv-00298 Document 315 Filed on 06/08/21 in TXSD Page 6 of 10
Case 4:14-cv-00298 Document 315 Filed on 06/08/21 in TXSD Page 7 of 10
Case 4:14-cv-00298 Document 315 Filed on 06/08/21 in TXSD Page 8 of 10
Case 4:14-cv-00298 Document 315 Filed on 06/08/21 in TXSD Page 9 of 10
Case 4:14-cv-00298 Document 315 Filed on 06/08/21 in TXSD Page 10 of 10
